Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3, 5-6, 8, 10-12 and 15 are objected to because of the following informalities:  Claims 2-3, 5-6, 8, 10-12 and 15 use the phrase “further comprising” in line 1. The claims do not add additional structures but merely further define features in structure already claimed in preceding claims. Examiner suggest amending the claims to remove the phrase “further comprising” and consider language such --- wherein --- to further define a structure that has been previously recited.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive unit configured for rotating the burner lance unit between the two end positions of the burner lance unit” in claim 1; “a feed unit for introducing the fuel into the delivery channel” in claim 8; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the front opening side" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 3 also recites the limitation “which each extend to the front opening” in line 7. It is unclear what component “each” is referring to , e.g. the surfaces or the normal.
Claim 4 recites the limitation "the end of the two convex outer surfaces" in lines 1- 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the delivery component" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 depend upon rejected claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Libera (WO2013156016), cited on IDS dated October 22, 2020 in view of Wunsche (US 20030075843 A1). 
Regarding claim 1, Libera discloses a burner lance insert (50, Figs. 1-5) for an electric arc furnace (10, Fig. 1, Abstract), the furnace having a furnace crucible (12 oven vessel with oven interior 15, Fig. 1), the burner lance insert (50) comprising: 
a support body (61 frame box and 51 holding frame, Fig. 1) configured to be inserted into a wall opening of the electric arc furnace (10); 
a front opening (87 receiving opening in receiving box (81) of the frame box 61, Fig. 3) of the support body (61) such that after the support body (61) has been inserted into the wall opening, the front opening (87) of the support body (61) faces a furnace interior (15) of the electric arc furnace (10), Figs. 1-3; 
a burner lance unit mounted in the support body (“In the receiving opening (87) a fuel supply device, e.g. a gas-oxygen burner, an oil-oxygen burner, etc. can be used”, Page 4, ¶4) to be rotatable about an axis of rotation between two end positions (The fuel supply device “can be arranged in it so as to be adjustable in translation”, ¶4); and 
a drive unit (101, Figs. 1-5) configured for rotating the burner lance unit between the two end positions of the burner lance unit in which the delivery opening is operable to assume positions in the front opening which are different from one another and so that the delivery channel is operable to define delivery directions which are different from one another .
Libera does not expressly detail wherein the burner lance unit has a delivery channel which runs to a delivery opening of the burner lance unit, the delivery opening being located in the front opening of the support body; the burner lance unit is comprised for performing both a burner operation and a lance operation.
Wunsche in the same field of endeavor discloses burner lance unit (Fig. 1) comprising a body (1, Fig. 1) connected to a tip assembly (7, Figs. 1, 4) having a nozzle (44, Fig. 4), wherein the burner lance unit has a delivery channel (interior portion of body 1 wherein hoses  (14, 16 deliver natural gas and oxygen, Fig. 1, ¶0019) which runs to a delivery opening (46 of nozzle 44) of the burner lance unit, the delivery opening (46) being located in the front opening (87 of Libera ) the support body as modified by Wunsche show the tip assembly protruding through an opening (20) of the furnace to deliver fuel, the burner lance unit is comprised for performing both a burner operation and a lance operation (abstract). 
Libera modified with the burner lance unit of Wunsche allows for after the support body (61) has been inserted into the wall opening (wall opening of the electric arc furnace, which is not a structure of burner lance insert), the axis of rotation forms an angle of between 30 degrees and 60 degrees, with the direction of the force of gravity and defines a delivery direction of the burner lance unit for the delivery of a fuel and/or a flame, wherein the delivery direction is directed into the furnace crucible after the support body has been inserted into the wall opening (this limitation relate to installation in the furnace which does not further limit the burner lance insert, however the burner lance unit is capable of being installed as required). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the burner lance insert of Libera to use the burner lance unit taught by Wunsche for the purpose of providing fuel to the metals being processed. 
Regarding claim 7, Libera modified discloses the burner lance insert as claimed in claim 1. Libera further comprising a seal for sealing a gap between the burner lance unit and the support body (61)  in the region of the front opening (87). Libera states “When using a translationally movable, water-cooled lance in the pivotable receiving body (81), the receiving body (81) can carry sealing elements around the movement joint” (bottom of page 4 of English translation provide by the Applicant). 
Regarding claim 8, Libera modified discloses the burner lance insert as claimed in claim 1. Wunsche used for teaching the burner lance unit (Fig. 1), further discloses a feed unit (a plurality of hoses 14 and 16, Fig. 1) for introducing the fuel into the delivery channel. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the burner lance insert of Libera to use the feed unit taught by Wunsche for the purpose of providing fuel to the metals being processed.
Regarding claim 9, Libera modified discloses the burner lance insert as claimed in claim 8. Wunsche further disclose wherein the feed unit (hoses 14, 16) is connected to a manifold (8, Fig. 1) with special subplate (9, Fig. 1) serving as quick connecting transition between special subplate (9) of the composite arcuate body (1) and matching subplate (10, Fig. 1) for releasably connected to a delivery component (source of gas). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the burner lance insert of Libera to use the feed unit with quick connecting capabilities taught by Wunsche for the purpose of quickly disconnecting and connecting to the fuel source.
Regarding claim 10, Libera modified discloses the burner lance insert as claimed in claim 1. Libera further discloses a rotation axis at pivot (105, Fig. 4) that allows for the delivery channel ((interior portion of body 1 of Wunsche) to run perpendicular to the axis of rotation when the burner lance unit is inserted in the front opening (87 receiving opening in receiving box (81).
Regarding claim 11, Libera modified discloses the burner lance insert as claimed in claim 1. Wunsche used above to teach the burner lance unit (Fig. 1) having a delivery channel (interior portion of body 1) discloses a delivery direction in a middle position of the burner lance unit which lies between the two end positions of the furnace when installed shown in Figs. 1 and 2.  Wunsche further show in Fig. 1 and delivery direction that appears to have a delivery angle in the range of between 30 degrees and 60 degrees with the direction of the force of gravity, when the burner lance insert is inserted into the wall opening (20, Fig. 1) of the electric arc furnace (5, Fig. 1). However, the delivery angle is based on how the burner lance insert with the burner lance unit is installed in an electric arc furnace. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the burner lance insert of Libera to have a delivery direction in the required range yielding predictable results for the purpose of rapid and efficient melting of cold or warm recycled steel scrap or other metals.
Regarding claim 13, Libera modified discloses the burner lance insert as claimed in claim 1. Wunsche further show in Fig. 1 wherein the burner lance unit is rotated by a lever arm (11, Fig. 1) controlled by a hydraulic cylinder (19, Fig. 1) causes the lance body (1) to rotate about a predetermined arcuate path while being inserted or withdrawn from the shell (4, Fig. 1) of the electric arc furnace (5) through a relatively small opening (20, Fig. 1). Libera modified does not expressly disclose wherein a rotation of the burner lance unit from a first one of the end positions into a second one of the end positions changes the delivery direction by up to 60 degrees. However, the delivery angle is based on how the burner lance insert with the burner lance unit is installed in an electric arc furnace. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the burner lance insert of Libera to have a delivery direction in the required range yielding predictable results for the purpose of rapid and efficient melting of cold or warm recycled steel scrap or other metals.
Regarding claim 14, Libera modified discloses the burner lance insert as claimed in claim 1. Wunsche further show in Fig. 1 wherein the burner lance unit is rotated by a lever arm (11, Fig. 1) controlled by a hydraulic cylinder (19, Fig. 1) causes the lance body (1) to rotate about a predetermined arcuate path while being inserted or withdrawn from the shell (4, Fig. 1) of the electric arc furnace (5) through a relatively small opening (20, Fig. 1). Libera modified does not expressly disclose wherein a rotation of the burner lance unit from a first one of the end positions into a second one of the end positions changes the delivery direction from 20 to 30 degrees. However, the delivery angle is based on how the burner lance insert with the burner lance unit is installed in an electric arc furnace. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the burner lance insert of Libera to have a delivery direction in the required range yielding predictable results for the purpose of rapid and efficient melting of cold or warm recycled steel scrap or other metals.
Regarding claim 16, Libera discloses an electric arc furnace (10, Fig. 1, Abstract) comprising at least burner lance insert (50, Figs. 1-5) formed according to claim 1.

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   Libera (WO2013156016) and Wunsche (US 20030075843 A1) being the closest prior art, fails to teach or suggest “a drive cylinder arranged at least approximately parallel to the delivery channel and is connected via a first link to the support body and via a second link to the burner lance unit” as required of claim 2. Claim 15 depends upon claim 2.  Libera and Wunsche fails to teach or suggest “the delivery component has two convex outer surfaces located opposite one another on different sides of the delivery channel, the convex outer surfaces have surface normals which lie in planes perpendicular to the axis of rotation and which each extend to the front opening” as required of claim 3, Clams 4-6 depend upon claim 3. Libera and Wunsche fails to teach or suggest “a cover plate arranged above the front plate, and two side plates, wherein the side plates are each connected to the front plate and to the cover plate and enclose the front opening” as required of claim 12. There are no obvious motivations to modify the prior art to have the missing features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761